DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
Regarding Claims 1, 4, 6, and 8-9, the aforementioned claims include the term “reversible binder”. The term “reversible” is an adjective, of which modifies the term binder, however does not explicitly imply any other special or intentional properties other than what is recited within the instant specification (page 7). Specifically, the applicant recites:

“As defined herein, the reversible binder is intended to denote a thermoplastic or thermoset polymer that, during decomposition, is broken down into oligomers and other molecules that are similar or identical to the monomers used to derive the polymer. The reversible binder may be polymerized via radical chain reactions to bond particles and layers of a metal powder used to print the article. Additionally, while the smaller molecules generated from decomposition of the reversible binder during debinding may volatilize and be removed from the brown body metal part, it is presently recognized that, when the debinding conditions are properly controlled, the oligomers remain within and impart desirable handling strength to the brown body metal part.”

Thus, it appears a reversible binder is any thermoplastic or thermoset polymer that is capable of being broken down into oligomers (i.e., a polymer whose molecules consist of relatively few repeating units), and is further capable of being polymerized via radical chain reactions. 


Citation of Relevant Prior Art
U.S. 2017/0297103, Myerberg et al., Mar. 24th 2017, See Entire Document. 
Marchelli, Grant & Ganter, M.A. & Storti, Duane. (2012). Applicability of Common Young's Modulus-Porosity Models to Highly Porous 3D Printed Stoneware Ceramic. Journal of Ceramic Science and Technology. 3. 41-48. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2, 8-9, 11, 13-14, 27, and 29 under 35 U.S.C. § 103 over Farr (U.S. Patent No. 7,220,380) in view of Uetani (U.S. 2015/0125334), Bai (U.S. 2015/0069649), and Yun ( Yun, Jeong Woo. “Permeability Analysis for Thermal Binder Removal from Green Ceramic Bodies.” University of Missouri-Columbia, 2007) have been fully considered but are not persuasive. 
Applicant argues that with respect to the rejection in view of Bai, the examiner relied on information gleaned solely from the applicant specification. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See MPEP 2145(X)(A). 
Applicant argues that Bai fails to teach the reversible binder being thermally decomposed to generate oligomers that remain within and strengthen the brown body metal part, and further teaches away from residual binder being used to strengthen the brown body. The examiner is not persuaded by this argument and respectfully points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See MPEP 2143.01. In this case, Bai’s suggestion that low temperature interparticle bonding is advantageous in scenarios where large parts, or parts with thin or unsupported sections are being produced is an obvious motivation that one of ordinary skill would have been motivated to incorporate. 
Applicant argues that it would have been improper to combine the teachings of Yun relating to ceramic bodies with the teaching of Farr relating to metal powder bodies. The examiner is not persuaded by this argument and respectfully points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See MPEP 2143.01. In this case, Yun teaches that temperature selection and traversal for powdered bodies from relatively low temperatures to relatively high temperatures is a process that one skilled in the art would readily understand, contemplate, and optimize, regardless of the material being used. 
In response to applicant's argument that Yun is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See MPEP 2143(I)(A). In this case, both Yun and Farr relate to the sintering of powdered bodies, thus the combination is considered to be proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 11-14, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Uetani (U.S. 2015/0125334, previously cited), Bai (U.S. 2015/0069649, previously cited), and Yun ( Yun, Jeong Woo. “Permeability Analysis for Thermal Binder Removal from Green Ceramic Bodies.” University of Missouri-Columbia, 2007, previously cited). 

Regarding Claim 1, Farr teaches a method of binder jet printing a metal part (column 1, lines 40-50). Farr teaches depositing a layer of metal powder upon a working surface of a binder jet printer (column 7, lines 13-15). Farr teaches selectively printing a binder solution into the layer of metal powder in a pattern to generate a printed layer (column 7, lines 16-18), wherein the pattern is representative of a structure of a layer of the metal part (column 8, lines 3-6). Farr teaches curing the binder in the printed layer to generate a layer of a green body metal part (column 8, lines 55-58). Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating the brown body metal part above a second temperature to sinter the metal powder to generate a metal part (column 9, lines 56-65). 
With respect to the limitation of “wherein the metal part is substantially free of char residue”, the instant specification recites that char residue is carbonaceous material from the incomplete decomposition of the binder, oxides within the binder, and metal oxides (page 6). As such, Farr teaches in an exemplary embodiment in which both removal of the binder and sintering under either a hydrogen/nitrogen atmosphere, and/or pure hydrogen (i.e., oxygen-free environments) is performed (column 10, lines 10-12). Thus, the reference is considered to teach this limitation since at no point in the binder removal process is oxygen permitted to interact with the green or brown bodies in such a manner to oxidize and create carbonaceous material (i.e., char residue). 
With respect to the limitation of the binders being reversible, Farr teaches a plurality of binders of which are capable of being broken down into oligomers (i.e., a polymer whose molecules consist of relatively few repeating units), and is further capable of being polymerized via radical chain reactions (column 5, line 16 through column 6, line 19). 
However, Farr is silent to (a) the reversible binder comprising a polymer having the formula (CH2CHR)n, wherein R can be one of an alkyl or aryl group. While Farr teaches the decomposition of polymers during a burnout process, Farr is silent to (b) the formation of oligomers from the decomposed polymers of which remain within and strengthen the brown body. Furthermore, Farr does not teach (c) heating the brown body metal part above a third temperature to remove the oligomers and generate a pre-sintered brown body metal part, and thus does not also teach the second temperature being greater than the third temperature, and the third temperature being greater than the first temperature. 
As to (a), Uetani teaches a process and materials to enable the formation of metal powder/plastic preform articles by three dimensional printing (abstract). Uetani teaches the use of binder comprising a polymer having the formula (CH2CHR)n, wherein R is one of an alkyl group, e.g., polypropylene wherein the alkyl group is CH3 (paragraph [0027]). Uetani does not explicitly provide a motivation for why one of ordinary skill would be motivated to specifically select polypropylene, however the examiner points out that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
This argument is further support in the fact that Bai uses similar binders of which all possess carbon-hydrogen backbones, e.g., polyvinyl alcohol (PVA), polyvinyl butyral (PVB), and polyvinylpyrrolidone (PVP) (paragraph [0036] of Bai), all of which are common binders used within powdered metallurgy and additive manufacturing. Yun also teaches the use of polyvinyl butyral (PVB) (page 26; page 50; and page 74). The examiner points out that polypropylene is a common binder used within additive manufacturing and powdered metallurgy as a whole, e.g., see paragraph [0046] of U.S. 2004/0182202; paragraph [0015] of U.S. 2002/0058136; paragraph [0015] of U.S. 2003/0062660; and paragraph [0022] of U.S. 2003/0063993. Each of these prior art examples use polypropylene as a binder for metal powder with no change the function of the binder and yield powder compacts to be later densified/sintered. 
As to (b), Bai teaches a method of binder jet printing a metal part (abstract). With respect to the feature of remaining oligomers resulting from a thermally treated binder remaining within the brown body to strengthen the brown body, the examiner points out that Bai teaches this concept. Specifically, Bai teaches within paragraph [0016]:

“Several benefits are derivable from the present invention. The structural strength increase provided by nano-particle-enhanced interparticle bonding and/or increased interparticle friction due to nanoparticle-to-build material powder bonding helps to prevent the article from sagging or warping in the debile temperature range portion of the sintering heat treatment. This is especially beneficial for large parts and for those which have thin or unsupported sections.”

Thus, Bai teaches that within the debile temperature range (i.e., “the temperature range which has as its low end the temperature at which the structural strength due to the binder becomes insubstantial and as its high end the temperature at which the structural strength due to interparticle sintering of the build material powder becomes substantial” - paragraph [0010] of Bai - this temperature range being considered as analogous to “above a first temperature” of the instant claims as this is the temperature that a substantial portion of the binder is removed but before “above a third temperature”) structural strength is required for large parts and for parts that have thin or unsupported sections. 
As to (c), With respect to the features within the instant claim reciting “wherein the second temperature is greater than the third temperature, and the third temperature is greater than the first temperature” - this feature relating that the first temperature is intended to “remove a substantial portion of the reversible binder to generate of brown body metal part”; the second temperature is intended to “sinter the metal powder to generate the metal part”; the third temperature intended to be between the first and second temperatures and intended to “remove oligomers and generate a pre-sintered brown body metal part” - the examiner points out that all of these features are obvious processing techniques that are known by those of ordinary skill. To elaborate, the examiner points to the dissertation theses of Yun who eloquently teaches this concept. Yun teaches the following within page 1-2:

Polymeric binders are widely used in both the powder metallurgy and ceramic industries, such as in the fabrication of multilayered ceramic capacitors...Such binders need to be removed from the powder compact before it is sintered into a final product. The most commonly used method of binder removal is thermolysis, or thermal debinding, which is simply the oxidation of the binder in air or the pyrolysis of binder in nitrogen. If binder removal is incomplete, the trapped polymeric residues will be a contamination source and may affect the final physical or electrical properties of the product. If the binder removal is conducted too quickly, defects such as cracks and large voids may affect the micro-structural evolution of the component during sintering. The successful removal of binder occurs without disrupting the packing of the particles or producing any defects in the green ceramic body.
Thermal binder removal from green ceramic bodies is a complex process that is influenced by both chemical and physical factors, such as heat transfer, mass transfer, kinetics of binder degradation, and stress. The basic processes of binder removal include the degradation of the polymer and the transport of the degradation products to the surface through open pores in the body. The polymeric binders are likely decomposed in air to oligomers, monomers, or smaller molecules, such as CO2 and H2O, at high temperature. The gas phase molecules thus created are then transported to the surface through open pores in the body. If the rate of binder decomposition is faster than the rate of transport to the surface, the pressure in the pores in the green body increases, and then the resultant stress may cause body failure by blistering, cracking and delaminating. To avoid failure, binder removal must be done slowly and steadily.

Thus, as shown by Yun, the aspects of heating a green body to above a first temperature to remove a substantial portion of a binder and generate a brown body (e.g., “The most commonly used method of binder removal is thermolysis, or thermal debinding…Thermal binder removal from green ceramic bodies is a complex process that is influenced by both chemical and physical factors, such as heat transfer, mass transfer, kinetics of binder degradation, and stress. The basic processes of binder removal include the degradation of the polymer and the transport of the degradation products to the surface through open pores in the body. The polymeric binders are likely decomposed in air to oligomers…” Yun, pages 1-2), wherein the binder is thermally decomposed to generate oligomers, then continuing this heating to above a third temperature to then remove the oligomers (e.g., “…The polymeric binders are likely decomposed in air to oligomers, monomers, or smaller molecules, such as CO2 and H2O, at high temperature. The gas phase molecules thus created are then transported to the surface through open pores in the body…” Yun, pages 1-2), then continuing the heating to above a second temperature to finally sinter the part, wherein the part is substantially free of residue that would result from unremoved binder products (e.g., “…Polymeric binders are widely used in both the powder metallurgy and ceramic industries, such as in the fabrication of multilayered ceramic capacitors...Such binders need to be removed from the powder compact before it is sintered into a final product…” Yun, pages 1-2) - is a common processing feature that is obvious to those of ordinary skill in the art. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr with the concepts of Uetani with the motivation of utilizing a known binder used within the art and having that binder perform exactly as expected to yield predictable results within the final product; the concepts of Bai with the motivation of enabling the production of large part or part that have thin or unsupported sections; and the concepts of Yun with the motivation of avoiding defects such as blistering, cracking and delaminating. 
Regarding Claim 2, Farr teaches the metal powder comprising nickel alloys, titanium alloys, cobalt alloys, aluminum-based material, stainless steels, and combinations thereof (column 6, lines 28-43). 
Regarding Claim 3, Farr is relied upon for the reasons given above in addressing claim 1. However, Farr does not explicitly teach a layer thickness of between 10 microns and 200 microns. 
Bai teaches a layer of metal powder having a thickness of 25microns (paragraph [0049]). Bai teaches this layer thickness results in the successful printing of a part having sharp features (paragraph [0059]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani and Yun with the concepts of Bai with the motivation of successfully printing an article having sharp features using additive manufacturing and metal powder. 
Regarding Claim 8, Farr teaches the binder solution containing a reversible binder comprising a mono-functional acrylic polymer (column 5, lines 17-43), of which may be glycol dimethacrylate (Claim 12 of Farr), in an amount of between 10% to 40% (Claim 17 of Farr). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). 
Regarding Claim 9, Farr teaches the binder solution comprising a mixture of a reversible binder (e.g., glycerol dimethacrylate) and a solvent (e.g., water) (column 6, lines 13-19). Further, Farr teaches heating the green body metal part to a first temperature to remove a substantial portion of the reversible binder to remove inorganic volatiles and organic material (column 9, lines 47-55) thus the process must necessarily include the evaporation of the solvent as further taught by Farr (column 2, lines 50-53). 
Regarding Claim 11, Farr teaches selectively printing a binder solution with a print head of a binder jet printer (column 3, lines 47-64).
Regarding Claim 12, Farr is silent to drying a green body metal part before heating the green body metal part to a first temperature to remove residual solvent used in the binder solution from the green body metal part. 
Bai teaches drying a green body metal part before heating the green body metal part to a first temperature (paragraph [0049]). Further, Bai teaches the aspect of evaporating residual solvent used in the binder solution (paragraphs [0003], and [0036]). Thus, one of ordinary skill would recognize that the drying step before a first heating step is intended to remove residual solvent using within the binder solution. Bai teaches this feature, in part, allows for the successful printing of a part having sharp features (paragraph [0059]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani and Yun with the concepts of Bai with the motivation of successfully printing an article having sharp features using additive manufacturing and metal powder. 
Regarding Claim 13, Farr is relied upon for the reasons given above in addressing claim 1, however Farr is silent to the final part densities. However, the examiner would like to make several points. (a) The applicant is achieving these part densities by subjecting the as-printed parts to a hot isostatic pressing (HIP) step; (b) it is well known within the art that subjecting almost any material that is capable of being sintered to a hot isostatic pressing step will result in near theoretical densities (i.e., >95%); (c) it is well known that high part densities result in achieving the best possible properties from a given metal alloy, i.e., final part properties directly correlate with the achieved density; (d) one would appreciate that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Thus, reducing the porosity of the metal part via a hot isostatic pressing step such that the metal part has a density between approximately 93% and approximately 99% is an obvious processing choice since using hot-isostatic is a well-known and predictable step within powdered metal processing that results in high densities that ultimately correlate to the parts final properties. 
Regarding Claim 14, Farr teaches metal powder comprising particles having a particle size distribution that is between approximately 1 µm and 50 µm (column 6, lines 25-27). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 27, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the carbon content of the metal part is substantially the same as or less than the carbon content in the metal powder. 
Yun teaches “If binder removal is incomplete, the trapped polymeric residues will be a contamination source and may affect the final physical…properties of the product” (page 2). Thus, it would have been obvious to ensure that wherein during the pre-sintering stages, the carbon content would be either substantially the same or less than that of the metal powder as Yun teaches the residual polymeric residues (including carbon resulting from incomplete removal of a binder) is a contamination source and my affect the physical properties of the final product. Furthermore, the examiner points out that this feature would also have been obvious from a metallurgical point of view, e.g., if excess carbon remained in the part as the part was brought to sintering temperatures, the additional carbon would essentially alloy the metal thus changing and mostly likely degrading the properties of the final product. 
Regarding Claim 29, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the oxygen content of the metal part is substantially the same as or less than the oxygen content in the metal powder. 
Yun teaches “If binder removal is incomplete, the trapped polymeric residues will be a contamination source and may affect the final physical…properties of the product” (page 2). Thus, it would have been obvious to ensure that wherein during the pre-sintering stages, the carbon content would be either substantially the same or less than that of the metal powder as Yun teaches the polymeric residue (including oxygen resulting from incomplete removal of a binder) is a contamination source and my affect the physical properties of the final product. Furthermore, the examiner points out that this feature would also have been obvious from a metallurgical point of view, e.g., if excess oxygen remained in the part as the part was brought to sintering temperatures, metal oxides would form and degrade nearly all physical properties of the final metal part. 

Claims 4, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Uetani (U.S. 2015/0125334, previously cited), Bai (U.S. 2015/0069649, previously cited), and Yun ( Yun, Jeong Woo. “Permeability Analysis for Thermal Binder Removal from Green Ceramic Bodies.” University of Missouri-Columbia, 2007, previously cited) as applied to Claim 1 above, and further in view of Thian (Thian, E.S., et al. “Effects of Debinding Parameters on Powder Injection Molded Ti-6Al-4V/HA Composite Parts.” Advanced Powder Technology, vol. 12, no. 3, 2001, pp. 361–370, previously cited). 

Regarding Claim 4, Farr in view of Uetani, Bai, and Yun are relied upon for the reasons given above in addressing Claim 1, however all of the references are silent to a specific percentage of reversible binder being removed when heating the green body metal part above a first temperature. 
Thian teaches a study into the effects of debinding parameters on powder injection molded Ti-6Al-4V composite parts (abstract). Thian teaches a heating profile that includes a first temperature as being between 250°C and 450°C (e.g., Stages 1-3, page 366, Table 1), a second temperature as 1150°C (page 368, paragraph 2), and a third temperature as being between 500°C and 800°C (e.g., Stage 4, page 366, Table 1). Thian teaches these processing features, in part, allow for the opening of pores that would how for higher molecular weight [binder] components to escape without causing any internal or external part defects (page 368, Conclusion).
Thus, the examiner points out that with respect to the limitations of the instant claim, it appears that the applicant is achieving these percentages by heating the green body to approximately 500°C or less (Specification, paragraph [0041]). Therefore, if one uses the process of Farr in view of Uetani, Bai, and Yun with the temperatures of Thian, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that between approximately 98% and approximately 99.95% of the reversible binder would be removed when heating the green body metal part using the temperatures of Thian. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani, Bai, and Yun with the temperatures of Thian with the motivation of avoiding internal and external part defects.
Regarding Claim 31, with respect to the feature of the first temperature being between 250°C and 450°C, the second temperature as being between 1200°C and 1300°C, and the third temperature as being between 500°C and 800°C, the examiner points out the following. 
Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating a brown body metal part above a second temperature in an oxygen-free environment to remove oligomers (column 9, lines 56-65). Thus, clearly Farr is taking into consideration multi-step temperature profiles between a first temperature that is meant to thermally decompose a binder, and a subsequent temperature that is intended to sinter the metal powder to generate a metal part. It would have been obvious to one of ordinary skill to use any number of steps within a temperature profile between a first temperature and a final sintering temperature that aids in achieving a high-quality final part. It is well known that sintering profiles used within powder metallurgy are extensive and involve many steps that are often unrecited within the literature. This is due to the fact that the interactions between the plurality of binders known within the art and the plurality of both elemental and alloyed metal powders known within the art are extensive. It is well within the ability of one skilled within the art to select any amount of different temperatures within a single sintering profile, including a first temperature being between 250°C and 450°C, a second temperature as being between 1200°C and 1300°C, and a third temperature as being between 500°C and 800°C, if these temperatures aid in increasing, for example, final part density. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
In the alternative, the examiner presents Thian. Thian teaches a study into the effects of debinding parameters on powder injection molded Ti-6Al-4V composite parts (abstract). Thian teaches a heating profile that includes a first temperature as being between 250°C and 450°C (e.g., Stages 1-3, page 366, Table 1), a second temperature as 1150°C (page 368, paragraph 2), and a third temperature as being between 500°C and 800°C (e.g., Stage 4, page 366, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Thian teaches these processing features, in part, allow for the opening of pores that would how for higher molecular weight [binder] components to escape without causing any internal or external part defects (page 368, Conclusion). Furthermore, with respect to the second temperature being between 1200°C and 1300°C, the examiner notes that Thian teaches 1150°C. However, the examiner points out that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, 1150°C is considered to be close enough to 1200°C. The examiner points out that second temperature within the instant claims is considered to be a sintering temperature, and sintering temperatures vary with respect to the material. Thus, it would have been obvious to select a sintering material based upon the material being used. For instance, it is commonly known that nickel alloys (see Instant Claim 2) are sintered to less than approximately 1150°C, while sintering above this temperature (and below the melting point) is certainly possible, in most cases these higher temperatures would only result in grain coarsening and property degradation. Thus, this limitation is considered to be a variable that one skilled in the art would naturally adjust and optimize to fit the material being used. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani, Bai, and Yun with the debinding concepts of Thian with the motivation of avoiding internal and external part defects. 

Claims 32-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Suzuki (U.S. 2010/0116913, previously cited), Bai (U.S. 2015/0069649, previously cited), and Yun ( Yun, Jeong Woo. “Permeability Analysis for Thermal Binder Removal from Green Ceramic Bodies.” University of Missouri-Columbia, 2007, previously cited), using Ash (Ash, Michael, and Irene Ash. Handbook of Fillers, Extenders, and Diluents. Synapse Information Resources, 2008, previously cited) as an evidentiary reference.

Regarding Claim 32, Farr teaches a method of binder jet printing a metal part (column 1, lines 40-50). Farr teaches depositing a layer of metal powder upon a working surface of a binder jet printer (column 7, lines 13-15). Farr teaches selectively printing a binder solution into the layer of metal powder in a pattern to generate a printed layer (column 7, lines 16-18), wherein the pattern is representative of a structure of a layer of the metal part (column 8, lines 3-6). Farr teaches curing the binder in the printed layer to generate a layer of a green body metal part (column 8, lines 55-58). Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating the brown body metal part above a second temperature to sinter the metal powder to generate a metal part (column 9, lines 56-65). 
With respect to the limitation of “wherein the metal part is substantially free of char residue”, the instant specification recites that char residue is carbonaceous material from the incomplete decomposition of the binder, oxides within the binder, and metal oxides (page 6). As such, Farr teaches in an exemplary embodiment in which both removal of the binder and sintering under either a hydrogen/nitrogen atmosphere, and/or pure hydrogen (i.e., oxygen-free environments) is performed (column 10, lines 10-12). Thus, the reference is considered to teach this limitation since at no point in the binder removal process is oxygen permitted to interact with the green or brown bodies in such a manner to oxidize and create carbonaceous material (i.e., char residue). 
With respect to the limitation of the binders being reversible, Farr teaches a plurality of binders of which are capable of being broken down into oligomers (i.e., a polymer whose molecules consist of relatively few repeating units), and is further capable of being polymerized via radical chain reactions (column 5, line 16 through column 6, line 19). 
However, Farr is silent to (a) the reversible binder comprising a polymer having the formula (CH2-CR2COOR1)n, wherein R1 = an alkyl or aryl, and R2 = H or CH3. While Farr teaches the decomposition of polymers during a burnout process, Farr is silent to (b) the formation of oligomers from the decomposed polymers of which remain within and strengthen the brown body. Furthermore, Farr does not teach (c) heating the brown body metal part above a third temperature to remove the oligomers and generate a pre-sintered brown body metal part, and thus does not also teach the second temperature being greater than the third temperature, and the third temperature being greater than the first temperature. 
As to (a), Suzuki teaches a process for producing powder green compacts (abstract). Suzuki teaches the using of a binder comprising a polymer having the formula (CH2-CR2COOR1)n, wherein R1 = an alkyl or aryl, and R2 = H or CH3, e.g., polyester acrylate resin (see page 317, column 1 of Ash for this formulaic notation being assigned to polyester acrylate resin). Suzuki teaches this binder, in part, allows for sintered compacts having high strength (paragraph [0033]). 
As to (b), Bai teaches a method of binder jet printing a metal part (abstract). With respect to the feature of remaining oligomers resulting from a thermally treated binder remaining within the brown body to strengthen the brown body, the examiner points out that Bai teaches this concepts. Specifically, Bai teaches within paragraph [0016]:

“Several benefits are derivable from the present invention. The structural strength increase provided by nano-particle-enhanced interparticle bonding and/or increased interparticle friction due to nanoparticle-to-build material powder bonding helps to prevent the article from sagging or warping in the debile temperature range portion of the sintering heat treatment. This is especially beneficial for large parts and for those which have thin or unsupported sections.”

Thus, Bai teaches that within the debile temperature range (i.e., “the temperature range which has as its low end the temperature at which the structural strength due to the binder becomes insubstantial and as its high end the temperature at which the structural strength due to interparticle sintering of the build material powder becomes substantial” - paragraph [0010] of Bai - this temperature range being considered as analogous to “above a first temperature” of the instant claims as this is the temperature that a substantial portion of the binder is removed but before “above a third temperature”) structural strength is required for large parts and for parts that have thin or unsupported sections. 
As to (c), With respect to the features within the instant claim reciting “wherein the second temperature is greater than the third temperature, and the third temperature is greater than the first temperature” - this feature relating that the first temperature is intended to “remove a substantial portion of the reversible binder to generate of brown body metal part”; the second temperature is intended to “sinter the metal powder to generate the metal part”; the third temperature intended to be between the first and second temperatures and intended to “remove oligomers and generate a pre-sintered brown body metal part” - the examiner points out that all of these features are obvious processing techniques that are known by those of ordinary skill. To elaborate, the examiner points to the dissertation theses of Yun who eloquently teaches this concept. Yun teaches the following within page 1-2:

Polymeric binders are widely used in both the powder metallurgy and ceramic industries, such as in the fabrication of multilayered ceramic capacitors...Such binders need to be removed from the powder compact before it is sintered into a final product. The most commonly used method of binder removal is thermolysis, or thermal debinding, which is simply the oxidation of the binder in air or the pyrolysis of binder in nitrogen. If binder removal is incomplete, the trapped polymeric residues will be a contamination source and may affect the final physical or electrical properties of the product. If the binder removal is conducted too quickly, defects such as cracks and large voids may affect the micro-structural evolution of the component during sintering. The successful removal of binder occurs without disrupting the packing of the particles or producing any defects in the green ceramic body.
Thermal binder removal from green ceramic bodies is a complex process that is influenced by both chemical and physical factors, such as heat transfer, mass transfer, kinetics of binder degradation, and stress. The basic processes of binder removal include the degradation of the polymer and the transport of the degradation products to the surface through open pores in the body. The polymeric binders are likely decomposed in air to oligomers, monomers, or smaller molecules, such as CO2 and H2O, at high temperature. The gas phase molecules thus created are then transported to the surface through open pores in the body. If the rate of binder decomposition is faster than the rate of transport to the surface, the pressure in the pores in the green body increases, and then the resultant stress may cause body failure by blistering, cracking and delaminating. To avoid failure, binder removal must be done slowly and steadily.

Thus, as shown by Yun, the aspects of heating a green body to above a first temperature to remove a substantial portion of a binder and generate a brown body (e.g., “The most commonly used method of binder removal is thermolysis, or thermal debinding…Thermal binder removal from green ceramic bodies is a complex process that is influenced by both chemical and physical factors, such as heat transfer, mass transfer, kinetics of binder degradation, and stress. The basic processes of binder removal include the degradation of the polymer and the transport of the degradation products to the surface through open pores in the body. The polymeric binders are likely decomposed in air to oligomers…” Yun, pages 1-2), wherein the binder is thermally decomposed to generate oligomers, then continuing this heating to above a third temperature to then remove the oligomers (e.g., “…The polymeric binders are likely decomposed in air to oligomers, monomers, or smaller molecules, such as CO2 and H2O, at high temperature. The gas phase molecules thus created are then transported to the surface through open pores in the body…” Yun, pages 1-2), then continuing the heating to above a second temperature to finally sinter the part, wherein the part is substantially free of residue that would result from unremoved binder products (e.g., “…Polymeric binders are widely used in both the powder metallurgy and ceramic industries, such as in the fabrication of multilayered ceramic capacitors...Such binders need to be removed from the powder compact before it is sintered into a final product…” Yun, pages 1-2) - is a common processing feature that is obvious to those of ordinary skill in the art.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr with the concepts of Suzuki with the motivation of allowing for sintered components to have high strength; the concepts of Bai with the motivation of enabling the production of large part or part that have thin or unsupported sections; and the concepts of Yun with the motivation of avoiding defects such as blistering, cracking and delaminating. 
Regarding Claim 33, Farr teaches the metal powder comprising nickel alloys, titanium alloys, cobalt alloys, aluminum-based material, stainless steels, and combinations thereof (column 6, lines 28-43). 
Regarding Claim 35, Farr teaches the binder solution containing a reversible binder comprising a mono-functional acrylic polymer (column 5, lines 17-43), of which may be glycol dimethacrylate (Claim 12 of Farr), in an amount of between 10% to 40% (Claim 17 of Farr). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). 
Regarding Claim 36, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the carbon content of the metal part is substantially the same as or less than the carbon content in the metal powder. 
Yun teaches “If binder removal is incomplete, the trapped polymeric residues will be a contamination source and may affect the final physical…properties of the product” (page 2). Thus, it would have been obvious to ensure that wherein during the pre-sintering stages, the carbon content would be either substantially the same or less than that of the metal powder as Yun teaches the residual polymeric residues (including carbon resulting from incomplete removal of a binder) is a contamination source and my affect the physical properties of the final product. Furthermore, the examiner points out that this feature would also have been obvious from a metallurgical point of view, e.g., if excess carbon remained in the part as the part was brought to sintering temperatures, the additional carbon would essentially alloy the metal thus changing and mostly likely degrading the properties of the final product. 
Regarding Claim 37, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the oxygen content of the metal part is substantially the same as or less than the oxygen content in the metal powder. 
Yun teaches “If binder removal is incomplete, the trapped polymeric residues will be a contamination source and may affect the final physical…properties of the product” (page 2). Thus, it would have been obvious to ensure that wherein during the pre-sintering stages, the carbon content would be either substantially the same or less than that of the metal powder as Yun teaches the polymeric residue (including oxygen resulting from incomplete removal of a binder) is a contamination source and my affect the physical properties of the final product. Furthermore, the examiner points out that this feature would also have been obvious from a metallurgical point of view, e.g., if excess oxygen remained in the part as the part was brought to sintering temperatures, metal oxides would form and degrade nearly all physical properties of the final metal part. 

Claims 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Suzuki (U.S. 2010/0116913, previously cited), Bai (U.S. 2015/0069649, previously cited), and Yun ( Yun, Jeong Woo. “Permeability Analysis for Thermal Binder Removal from Green Ceramic Bodies.” University of Missouri-Columbia, 2007, previously cited) as applied to Claim 32 above, and further in view of Thian (Thian, E.S., et al. “Effects of Debinding Parameters on Powder Injection Molded Ti-6Al-4V/HA Composite Parts.” Advanced Powder Technology, vol. 12, no. 3, 2001, pp. 361–370, previously cited). 

Regarding Claim 34, Farr in view of Suzuki, Bai, and Yun are relied upon for the reasons given above in addressing Claim 32, however all the references are silent to a specific percentage of reversible binder being removed when heating the green body metal part above a first temperature. 
Thian teaches a study into the effects of debinding parameters on powder injection molded Ti-6Al-4V composite parts (abstract). Thian teaches a heating profile that includes a first temperature as being between 250°C and 450°C (e.g., Stages 1-3, page 366, Table 1), a second temperature as 1150°C (page 368, paragraph 2), and a third temperature as being between 500°C and 800°C (e.g., Stage 4, page 366, Table 1). Thian teaches these processing features, in part, allow for the opening of pores that would how for higher molecular weight [binder] components to escape without causing any internal or external part defects (page 368, Conclusion).
Thus, the examiner points out that with respect to the limitations of the instant claim, it appears that the applicant is achieving these percentages by heating the green body to approximately 500°C or less (Specification, paragraph [0041]). Therefore, if one uses the process of Farr in view of Suzuki, Bai, and Yun with the temperatures of Thian, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that between approximately 98% and approximately 99.95% of the reversible binder would be removed when heating the green body metal part using the temperatures of Thian. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Bai, Suzuki and Yun with the temperatures of Thian with the motivation of avoiding internal and external part defects.
Regarding Claim 38, with respect to the feature of the first temperature being between 250°C and 450°C, the second temperature as being between 1200°C and 1300°C, and the third temperature as being between 500°C and 800°C, the examiner points out the following. 
Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating a brown body metal part above a second temperature in an oxygen-free environment to remove oligomers (column 9, lines 56-65). Thus, clearly Farr is taking into consideration multi-step temperature profiles between a first temperature that is meant to thermally decompose a binder, and a subsequent temperature that is intended to sinter the metal powder to generate a metal part. It would have been obvious to one of ordinary skill to use any number of steps within a temperature profile between a first temperature and a final sintering temperature that aids in achieving a high quality final part. It is well know that sintering profiles used within powder metallurgy are extensive and involve many steps that are often unrecited within the literature. This is due to the fact that the interactions between the plurality of binders known within the art and the plurality of both elemental and alloyed metal powders known within the art are extensive. It is well within the ability of one skilled within the art to select any amount of different temperatures within a single sintering profile, including a first temperature being between 250°C and 450°C, a second temperature as being between 1200°C and 1300°C, and a third temperature as being between 500°C and 800°C, if these temperatures aid in increasing, for example, final part density. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
In the alternative, the examiner presents Thian. Thian teaches a study into the effects of debinding parameters on powder injection molded Ti-6Al-4V composite parts (abstract). Thian teaches a heating profile that includes a first temperature as being between 250°C and 450°C (e.g., Stages 1-3, page 366, Table 1), a second temperature as 1150°C (page 368, paragraph 2), and a third temperature as being between 500°C and 800°C (e.g., Stage 4, page 366, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Thian teaches these processing features, in part, allow for the opening of pores that would how for higher molecular weight [binder] components to escape without causing any internal or external part defects (page 368, Conclusion). Furthermore, with respect to the second temperature being between 1200°C and 1300°C, the examiner notes that Thian teaches 1150°C. However, the examiner points out that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, 1150°C is considered to be close enough to 1200°C. The examiner points out that second temperature within the instant claims is considered to be a sintering temperature, and sintering temperatures vary with respect to the material. Thus, it would have been obvious to select a sintering material based upon the material being used. For instance, it is commonly known that nickel alloys (see Instant Claim 33) are sintered to less than approximately 1150°C, while sintering above this temperature (and below the melting point) is certainly possible, in most cases these higher temperatures would only result in grain coarsening and property degradation. Thus, this limitation is considered to be a variable that one skilled in the art would naturally adjust and optimize to fit the material being used. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Suzuki, Bai, and Yun with the debinding concepts of Thian with the motivation of avoiding internal and external part defects. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735